Citation Nr: 1118298	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-33 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1970 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim for an increased initial rating in excess of 30 percent for PTSD.  

Since the issuance of the Supplemental Statement of the Case (SSOC) in November 2009, additional evidence has been associated with the record.  Specifically, a VA treatment provider has submitted a letter on behalf of the Veteran concerning the current severity of the condition currently on appeal.  The Veteran has not waived his right to have the RO consider that record in the first instance pursuant to 38 C.F.R. § 20.1304.  Under the circumstances, this matter must be returned to the RO for review of the additional record.  See 38 C.F.R. § 19.31.

In addition, there appears to be a gap in the VA treatment records currently associated with the claims folder.  Specifically, VA treatment records dated from April 2007 to February 2008 have not been associated with the claims folder.  Accordingly, the RO/AMC should confirm whether or not the Veteran received treatment for any psychological disorder during that time frame and, if so, the RO/AMC should associate any relevant treatment records with the claims folder.  Similarly, updated VA treatment records dated from August 2009 should be obtained and associated with the record.

Finally, the Board notes that the last VA examination concerning the condition on appeal is dated March 2008, more than three years ago.  Subsequent VA treatment records indicate that the Veteran's PTSD condition may have worsened since the March 2008 VA examination of record.  Accordingly, a new VA examination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old).  

Accordingly, the case is REMANDED for the following action:

1. Obtain relevant VA treatment records from the VA Medical Center in Cleveland, Ohio and the VA Center for Stress Recovery in Cleveland, Ohio dated from April 2007 to February 2008 and since August 2009.

2.  After all treatment records, if any, are associated with the claims file, the Veteran should be afforded a VA examination to determine the current severity of his PTSD symptoms.  The claims file must be provided to the examiner prior to the examination.  All indicated studies and tests deemed necessary by the examiner should be accomplished and all results must be included in the examination report.  A complete rationale for all opinions expressed must be provided.  

The examiner should assign an Axis V diagnosis (GAF score), consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Psychiatric Disorders, and explain what the assigned score represents.  Additionally, the examiner must comment on the Veteran's current level of social and occupational impairment due to his PTSD.  The specific PTSD symptoms which cause social and occupational impairment must be identified and discussed.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3. After the development requested above has been completed to the extent possible, the RO/AMC should again review the record to include the April 2010 VA physician's statement.  If the benefit sought on appeal remains denied the appellant should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


